department of the treasury internal_revenue_service washington d c number release date uil memorandum for from date cc psi frev-245546-96 industry director natural_resources and construction lm nrc chief branch cc psi passthroughs and special industries subject denial of consent for change in accounting_method in accordance with section a of revproc_2002_1 2001_1_irb_1 this chief_counsel_advice advises you that consent for a change in accounting_method has been denied to a taxpayer within your jurisdiction pursuant to sec_6110 k this chief_counsel advise is not to be cited as precedent legend taxpayer date taxpayer filed the form_3115 application_for change in accounting_method to request permission to change its method of computing depreciation for certain assets under revproc_96_31 1996_1_cb_714 because this change was under an automatic revenue_procedure taxpayer may have already made this change taxpayer is a utility involved in the generating transmitting and distributing of electricity as well as distribution of gas taxpayer previously included certain tools shop equipment and laboratory equipment such as lathes bandsaws hydraulic presses and tools used for testing in asset cla sec_49 electric utility steam production plant asset cla sec_49 electric utility transmission and distribution plant and asset cla sec_49 gas utility distribution facilities under revproc_87_56 c b for property generally placed_in_service after and before acrs property class lives are described in revproc_83_35 c b this letter is written in terms of revproc_87_56 for property generally placed_in_service after macrs_property references to revproc_87_56 however should be frev-245546-96 taxpayer believes these classifications were improper specifically taxpayer believes that these assets belong in class a property personal_property with no class_life pursuant to revproc_87_56 and rev_proc former sec_168 acrs generally applies to recovery_property placed_in_service after and before the term recovery_property is defined in former sec_168 as meaning tangible_property of a character subject_to the allowance for depreciation that is used in a trade_or_business or held_for_the_production_of_income recovery_property does not include public_utility_property if the taxpayer does not use a normalization method_of_accounting pursuant to former sec_168 each item of recovery_property is assigned to one of the classes of property specified in former sec_168 the term 5-year_property is defined in former sec_168 as meaning recovery_property that is sec_1245 class property and that is not 3-year_property 10-year_property or 15-year public_utility_property the classification of recovery_property as 3-year_property 10-year_property or 15-year public_utility_property is made with reference to the property’s present class_life the present class lives of recovery_property for purposes of former sec_168 are set forth in revproc_83_35 this revenue_procedure divides assets into two broad categories asset classes dollar_figure through which consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed recovery_period depreciation method and convention for purposes of the general depreciation system the recovery_period is determined by the property's classification under sec_168 pursuant to sec_168 property with a class_life of years or less is classified as 3-year_property property with a class_life of more than years but less than years is classified as 5-year_property property with a class_life of years or more but less than years is classified as 7-year_property property with a class_life of years or more but less than years is classified as year property property with a class_life of years or more but less than years is classified as 15-year_property and property with a class_life of years or more is classified as 20-year_property understood to also be references to revproc_83_35 the asset classes discussed in this letter are substantially the same under both revenue procedures frev-245546-96 the term class_life is defined in sec_168 as meaning the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 as in effect on the day before the date of enactment of the revenue reconciliation act of former sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range adr system of depreciation the depreciation allowance was based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations provides rules for classifying property under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used the class lives of property subject_to depreciation under sec_168 are set forth in revproc_87_56 this revenue_procedure divides assets into two broad categories asset classes dollar_figure through that consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities an asset that falls within both an asset group that is asset classes dollar_figure through and an activity group that is asset classes through is classified in the asset group see 111_tc_105 taxpayer’s business activity is described in utility asset classe sec_49 and dollar_figure of revproc_87_56 under the class_life system property generally is included in the asset_guideline_class for the activity in which the property is primarily used taxpayer uses the certain tools shop equipment and laboratory equipment such as lathes bandsaws hydraulic presses and tools used for testing in furtherance of its business activity therefore the assets that taxpayer wishes to include as class a property personal_property with no class_life are more appropriately included in taxpayer’s specific business activity asset classes the method changes would have been effective with the taxable_year beginning date and would have resulted in a negative sec_481 adjustment decrease in taxable_income if you have any questions on this matter do not hesitate to call me at charles b ramsey chief branch office of associate chief_counsel passthroughs special industries cc
